Rose, J.
This is a suit to recover on eight separate causes of action the sum of $1,066. A jury was waived and the trial court entered judgment in favor of plaintiff for $270. Defendants appeal.
In their brief defendants express the conviction that the judgment was rendered on the eighth cause of action, which they describe in their abstract as follows: “In August and *748September, 1910, at the special instance and request of appellant, appellee prepared 65 acres of ground and planted same in wheat, which services are worth $195, and he also furnished the seed for said ground or ihe value of $65, making a total of $260 in this cause of action.” The answer amounted to a general denial.
It is argued on appeal that the trial court erred in overruling a request for special findings. This request was made after the entry of the judgment. It is clear that in denying the request there was no error.
It is further insisted that the judgment is not supported by the evidence, and that it is contrary to law. The evidence on the issues involving the eighth cause of action is conflicting, but is ample to sustain the finding of the trial court. It does not affirmatively appear that the judgment is contrary to law. On the other hand, it is obviously just. The appeal is not meritorious.
Affirmed.
Letton, J., not sitting.